Citation Nr: 1034583	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  09-26 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from July 1941 to May 1946, and 
from August 1950 to July 1952.

This matter came to the Board of Veterans' Appeals (Board) from a 
February 2008 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  This matter was remanded in March 
2010.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Hearing loss was not manifested during service, sensorineural 
hearing loss was not exhibited within the first post service 
year, and current hearing loss is not otherwise related to the 
Veteran's active service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, and sensorineural hearing loss may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.  This decision has since been replaced by 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the 
Court continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  

In this case, VA satisfied its duties to the Veteran in a VCAA 
letter issued in January 2007.  The letter predated the February 
2008 rating decision.  See id.  The VCAA letter notified the 
Veteran of what information and evidence is needed to 
substantiate his claim, as well as what information and evidence 
must be submitted by the claimant, what information and evidence 
will be obtained by VA, and the evidence necessary to support a 
disability rating and effective date.  Id.; but see VA O.G.C. 
Prec. Op. No. 1-2004 (Feb. 24, 2004).  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The December 2007 letter has 
clearly advised the Veteran of the evidence necessary to 
substantiate his claim. 

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of any notice.  See Shinseki 
v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA, to include substantial compliance with the 
March 2010 Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 
(2008).  The evidence of record contains the Veteran's in- 
service separation examinations, and lay statements.  The record 
reflects that there are no further service treatment records 
available, and that they may be fire-related.  Due to any missing 
service treatment records, the Board recognizes its heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit of the doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  It is further noted, however, 
that the case law does not lower the legal standard for proving a 
claim for service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the claimant.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, 
either in favor of the claimant or against VA, arising from 
missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-
18 (2005) (the Court declined to apply an "adverse presumption" 
where records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these particular 
cases).  There is otherwise no indication of relevant, 
outstanding records which would support the Veteran's claim.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
Additionally, the evidence of record contains a VA examination 
performed in June 2010 pertaining to his service connection 
claim.  The examination report obtained is thorough and contains 
sufficient information to decide the issue on appeal.  See Massey 
v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

This appeal involves a claim of service connection for bilateral 
hearing loss.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  That an injury occurred in service 
alone is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995, opinion, VA's Under Secretary for 
Health determined that it was appropriate to consider high 
frequency sensorineural hearing loss an organic disease of the 
nervous system and therefore a presumptive disability.

Service connection for impaired hearing is subject to 38 C.F.R. § 
3.385, which provides that impaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  See also Hensley v. 
Brown, 5 Vet. App. 155 (1993).

The lack of any evidence that the Veteran exhibited hearing loss 
during service is not fatal to his claim.  The laws and 
regulations do not require in-service complaints of or treatment 
for hearing loss in order to establish service connection.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as 
noted by the Court:

[W]here the regulatory threshold 
requirements for hearing disability are not 
met until several years after separation 
from service, the record must include 
evidence of exposure to disease or injury 
in service that would adversely affect the 
auditory system and post- service test 
results meeting the criteria of 38 C.F.R. 
§ 3.385....For example, if the record shows 
(a) acoustic trauma due to significant 
noise exposure in service and audiometric 
test results reflecting an upward shift in 
tested thresholds in service, though still 
not meeting the requirements for 
"disability" under 38 C.F.R. § 3.385, and 
(b) post-service audiometric testing 
produces 
findings meeting the requirements of 38 
C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound 
basis to attribute the post-service 
findings to the injury in service, or 
whether they are more properly attributable 
to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

The Veteran claims bilateral hearing loss disability due to noise 
exposure during his periods of service.  He reports exposure to 
artillery fire ranging from 30 caliber machine guns to 16 inch 
rifles.  The Board acknowledges that the Veteran was a coast 
artillery unit commander during his first period of service, and 
served in Korea during the Korean War.  Thus, the Board concedes 
that the Veteran likely had noise exposure during service.  Based 
on the evidence of record, however, as will be discussed in 
detail below, the Board has concluded that service connection is 
not warranted for bilateral hearing loss.

The Veteran's July 1945 separation examination, and July 1952 
separation examination reflect that he scored a 15/15 on a 
whispered voice test.  Audiometric testing was not completed.  
While the whispered voice test is not a valid assessment of 
hearing at the time of discharge, this was the customary test 
used during those periods, and unfortunately no audiometric tests 
were conducted in connection with his discharge examinations.  
Based on such customary practice, the Veteran's hearing was 
deemed normal.

There is no post-service medical evidence of hearing loss, other 
than the June 2010 VA examination report.  The examiner noted 
review of the claims folder, specifically acknowledging the 
testing conducted during service.  The Veteran reported the onset 
of bilateral hearing loss and tinnitus about 4 to 5 years prior.  
The Veteran could not recall having any hearing disturbances 
during military service.  He reported military noise exposure of 
50 caliber machine gun fire, 155mm to 16" cannon fire.  Post-
service, he worked in a noisy plant for 10 years, and the 
remainder of his time was in management.  He has turkey hunted 
for the past five years.  He has done woodworking projects for 5 
hours per week for the past 20 years, but denied any noise 
exposure due to recreational vehicles, music, or chainsaws.  Upon 
audiological testing and examination, the examiner diagnosed 
bilateral sensorineural hearing loss.  The examiner commented 
that the Veteran's service treatment records were silent for any 
complaints of hearing disturbances during service, and at the 
time of the examination he denied any hearing disturbances during 
military service.  He reported that he was much younger and did 
not notice any.  He believed his military noise exposure was the 
cause of his present hearing disturbances that began about 4 to 5 
years ago.  The examiner noted the normal whispered voice tests 
and explained that whispered voice testing are known to be 
insensitive to high frequency, noise-induced hearing loss, but 
they have a high degree of sensitivity for detecting hearing 
impairment, which is reported to be between 80 and 100 percent, 
with specificities of 82-89 percent for detecting a 40 decibel 
hearing loss at 1000 and 4000 Hertz in the better ear according 
to references.  The examiner noted that the Veteran served in the 
service for a total of 6 years and this length of noise exposure 
is typically insignificant in causing occupational noise exposure 
at such a young age.  The chances of the Veteran exiting military 
service with significant hearing loss was less than 50/50 
probability.  The examiner also noted that there was no evidence 
to establish chronicity or continuity of care.  The Veteran 
reported an onset of bilateral hearing loss 4 to 5 years ago, 
over 50 years after his military separation.  Research studies 
have shown that hazardous noise exposure has an immediate effect 
on hearing, and it is usually temporary at first.  It does not 
have a delayed onset nor is it progressive or cumulative.  There 
were no documented or reported complaints of hearing disturbances 
at the time of his military separation.  According to the NOISE 
MANUAL and OSHA regulations, the degree of any noise-induced 
hearing loss is highly correlated with the intensity of the noise 
and the length of exposure time.  The Veteran has 10 years of 
occupational noise exposure in a chemical plant and 20 years 
recreationally to woodworking equipment.  His exposure to 
hazardous noise in civilian life was significantly greater than 
his 6 years of hazardous noise in the military.  Therefore, the 
nexus with military service was far less than a 50/50 probability 
relationship compared to his exposure to hazardous noise in 
civilian life.  The recent onset of his bilateral hearing 
disturbances was consistent with an etiology of presbycusis and 
he is 90 years old.  The examiner opined that based on the 
evidence, the Veteran does not meet the 50/50 probability 
criteria to support military, noise-induced hearing loss.  

Upon review of the entire evidence of record, the Board finds 
that the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for bilateral hearing 
loss.  As detailed, the Veteran's hearing was normal at service 
separation using customary testing performed at that time.  While 
the lack of in-service findings of complaints or diagnoses of 
hearing loss in service does not preclude a finding of service 
connection, it is relevant that the Veteran did not file an 
initial claim for compensation until August 2007, thus 55 years 
after he separated from service, and the Veteran reported in June 
2010 that he had not noticed any hearing loss until approximately 
five years earlier, thus over 52 years after he separated from 
service.  Moreover, sensorineural hearing loss was not documented 
until he underwent the June 2010 VA examination; as detailed, the 
Veteran has not submitted or identified any post-service medical 
providers.  In this regard, the Board finds an absence of any 
evidence of hearing loss for over a half century after discharge 
from service, or of persistent symptoms of hearing loss between 
service-discharge and 2005.  The lack of any evidence of 
continuing hearing loss for many years between the period of 
active duty and the initial findings or even complaints of 
hearing loss weighs against the claim.  A prolonged period 
without medical complaint can be considered, along with other 
factors concerning the claimant's health and medical treatment 
during and after military service, as evidence of whether a 
disability was incurred in service or whether an injury, if any, 
resulted in any chronic or persistent disability which still 
exists currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

Likewise, the June 2010 VA examiner has reviewed the claims 
folder, interviewed and examined the Veteran, and opined that the 
Veteran's hearing loss is not due to military acoustic trauma, 
but likely due to non-military etiologies such as the aging 
process/presbycusis and civilian noise exposure.  The opinion of 
the VA examiner leads to a finding that the Veteran's hearing 
loss is less likely than not related to service.  The Board 
accepts the VA examiner's opinion as being the most probative 
medical evidence on the subject, as such was based on a review of 
all historical records, and contains detailed rationale for the 
medical conclusions.  See Boggs v. West, 11 Vet. App. 334 (1998).  
Given the depth of the examination report, and the fact that the 
opinion was based on a review of the applicable record, the Board 
finds such opinion probative and material to the Veteran's claim.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

In sum, the Board is left with no documented complaints or 
findings of hearing loss in service, no documented complaints or 
findings of hearing loss or tinnitus until over a half century 
after separation from service, and a medical opinion to the 
effect that such current hearing loss is not etiologically 
related to service.  There is no contrary medical opinion of 
record.  

The Board has also considered the Veteran's own lay statements to 
the effect that his bilateral hearing loss is causally related to 
his active service.  While the Veteran is competent to state his 
recollections of in-service noise exposure and while the Board 
concedes that he was exposed to noise during his period of 
service, he has not been shown to have the medical expertise 
necessary to render an opinion with regard to a diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
The negative clinical and documentary evidence post-service for 
many years is more probative than the remote assertions of the 
Veteran.  As noted above, the lack of continuity of treatment may 
bear in a merits determination on the credibility of the evidence 
of continuity of symptoms by lay parties.  Savage v. Gober, 10 
Vet. App. 488, 496 (1997).

The questions involved regarding causation are medical in nature.  
As discussed above, the medical opinion of the VA examiner (based 
on a review of the claims file and with knowledge of the 
Veteran's in-service duties) was negative.  Under these 
circumstances, the Board is unable to find that there is a state 
of equipoise of the positive evidence and negative evidence.  The 
preponderance of the evidence now of record is against the 
Veteran's claim.  






ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


